ACCEPTED
                                                                                                   03-15-00667-CV
                                                                                                           8103311
                                                                                        THIRD COURT OF APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                              12/4/2015 4:53:23 PM
                                                                                                 JEFFREY D. KYLE
                                                                                                            CLERK
                                    No. 03-15-00667-CV

                      IN THE COURT OF APPEALS                 FILED IN
                      THIRD DISTRICT OF TEXAS          3rd COURT OF APPEALS
                                                           AUSTIN, TEXAS
                               AT AUSTIN
                                                       12/4/2015 4:53:23 PM
________________________________________________________________________
                                                                             JEFFREY D. KYLE
                                                                                  Clerk
NASIM IQBAL, TEJ IQBAL, AND/OR OCCUPANTS OF 2503 PADEN CIRCLE,
                    CEDAR PARK, TEXAS 78613
                            Appellants
                                v.
         FEDERAL NATIONAL MORTGAGE ASSOCIATION,
                             Appellee

________________________________________________________________________

                                       On Appeal from the
                     County Court at Law No. 4 of Williamson County, Texas
                                     Cause No. 15-0444-CC4
________________________________________________________________________

                      APPELLANT’S MOTION FOR
           EXTENSION OF TIME TO FILE APPELLANT’S BRIEF
________________________________________________________________________


TO THE HONORABLE COURT:

       COMES NOW the Appellants, Nasim Iqbal, Tej Iqbal, and/or Occupants of 2503

Paden Circle, Cedar Park, Texas 78613 (“The Iqbals”), and file this their Motion for

Extension of Time to File Appellant’s Brief, and in support thereof would show the court as

follows:

1.     This case is an appeal from a final judgment in the County Court at Law No. 4 of

Williamson County, Texas. The Iqbals are the appellants. Federal National Mortgage

Association is the appellee.

                                              1
2.     The clerk’s record in this case was filed on November 2, 2015, and the reporter’s

record in this case was filed on November 30, 2015. Under the current briefing schedule,

The Iqbals’ brief is due on Wednesday, December 30, 2015. TEX. R. APP. P. 38.6(a).

3.     Lead Counsel for appellant, Mr. Scott Placek, will be out of the office in December

due to an illness in his family and the Christmas holidays. Due to that travel, Mr. Placek

requires more time to review the clerk’s record and reporter’s record in this case and prepare

the appellant’s brief.

4.     Counsel for appellant was retained by the Iqbals on October 16, 2015, less than a

week before their notice of appeal was due in this Court. The county court did not provide

counsel with the reporter’s record until it was filed in this Court on November 30, 2015. As

a result, counsel requires more time to review the clerk’s record and reporter’s record in this

case and prepare the appellant’s brief.

5.     The Iqbals ask that this Court grant a 30-day extension to file their appellant’s brief.

The Iqbals’ appellant’s brief would be due by Friday, January 29, 2016.

6.     The Iqbals have not previously requested a modification to the briefing schedule in

this matter.

7.     The Iqbals’ requested modification is for good cause, is not sought solely for the

purposes of delay, and is sought to promote judicial efficiency.

8.     Counsel for appellee Federal National Mortgage Association was contacted by

counsel for The Iqbals but did not state whether they opposed the motion.


                                              2
       WHEREFORE, PREMISES CONSIDERED, The Iqbals respectfully request that this

Court grant this Motion for Extension of Time to File Appellant’s Brief and extend the

deadline for The Iqbals to file their brief to January 29, 2016.



                                           Respectfully Submitted,

                                           ARNOLD & PLACEK, P.C.
                                           203 East Main Street, Suite 201
                                           Round Rock, Texas 78664
                                           Telephone:(512) 341-7044
                                           Facsimile:(512) 341-7921


                                           By: _/s/ Jonathan Chaltain______

                                               R. SCOTT PLACEK
                                               State Bar No. 00784769
                                               splacek@arnoldplacek.com
                                               SCOTT K. ARNOLD
                                               State Bar No. 00785669
                                               sarnold@arnoldplacek.com
                                               JONATHAN CHALTAIN
                                               State Bar No. 24079787
                                               jchaltain@arnoldplacek.com



                                           ATTORNEYS FOR APPELLANT
                                           NASIM IQBAL, TEJ IQBAL, AND/OR
                                           OCCUPANTS OF 2503 PADEN CIRCLE,
                                           CEDAR PARK, TEXAS 76813




                                              3
                          CERTIFICATE OF CONFERENCE

       I hereby certify that I reasonably attempted to confer with appellee’s counsel but did
not receive a response as to whether the motion is opposed.



                                                  _/s/ Jonathan Chaltain________
                                                  Jonathan Chaltain




                                             4
                             CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the above and foregoing document has
been forwarded to the following Appellee’s attorneys of record by facsimile and e-service
on this 4th day of December, 2015.

Jeffry B. Lewis                                  VIA FACSIMILE AND E-SERVICE
Robertson Anshutz Vetters
10333 Richmond Avenue, Suite 550
Houston Texas 77042
Facsimile: (713) 888-2703
jlewis@ravdocs.com

Brian P. Casey                                   VIA FACSIMILE AND E-SERVICE
Douglas G. Dent
6836 Bee Caves Rd
Bldg 3, Suite 303
Austin, Texas 78746
Facsimile: (888) 530-9616
bcasey@caseylawtx.com



                                          _/s/ Jonathan Chaltain__________
                                          Jonathan Chaltain




                                             5